                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

ERICA A. MADRID,

       Plaintiff,

v.                                                         No. 2:17-cv-00977-KG-KRS

THE BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF CHAVES; Chaves County
Sheriff BRITT SNYDER in his individual
capacity; and AURELIA “MOLLY” APODACA,

       Defendants.


                              STIPULATED ORDER OF DISMISSAL

       THIS MATTER having come before the Court on the Parties’ Stipulated Motion to Dismiss

Defendants, The Board of County Commissioners of the County of Chaves and Chaves County

Sheriff Britt Snyder in his individual capacity, and the Court having reviewed the motion of the

parties and being otherwise fully advised, FINDS that the Motion is well taken and should be

granted.

       IT IS THEREFORE ORDERED THAT the Plaintiff’s complaint against Defendants, The

Board of County Commissioners of the County of Chaves and Chaves County Sheriff Britt Snyder

in his individual capacity, is hereby dismissed with prejudice. The parties shall bear their own

attorney’s fees and costs.




                                    ______________________________________________
                                    UNITED STATES DISTRICT JUDGE
Submitted by:

NEW MEXICO ASSOCIATION OF COUNTIES

By:   /s/ Mark Drebing
      BRANDON HUSS
      MARK DREBING
      111 Lomas Blvd., N.W., Suite 424
      Albuquerque, NM 87102
      (505) 820-8116
      bhuss@nmcounties.org
      mdrebing@nmcounties.org
      Attorneys for Defendants


Approved:

NEDBALEK LAW OFFICE, LLC

By: Electronically approved on May 10, 2019
      W. Chris Nedbalek
      1096 Mechem Drive, Ste. G-03
      Ruidoso, NM 88345
      (575) 630-0036 (Ruidoso)
      (575) 524-4588 (Las Cruces)
      (575) 541-3009 (fax)
      chris@ned4law.com
      Attorney for Plaintiff
